DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2018/090438 06/08/2018. 
                                                Preliminary amendment
3.   Preliminary amendment filed on 12/26/2018 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended the abstract, the specification, the drawings and claims 1, 3-5, 10, 11, 14, 16 and 17 have been amended and claims 9 and 13 have been canceled and new claims 18-22 have been added.
      Claims 1-8, 10-12 and 14-22 are currently pending in the application.
                                                         Oath/Declaration
4.   The oath/declaration filed on 12/26/2018 is acceptable.
                                                                  Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                           Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 06/11/2019 and 10/16/2020.
                                                             Specification
 which the claims are directed (see MPEP 606.01).
       A title such as – DISPLAY PANEL HAVING AN OPTICAL COUPLING LAYER AND MANUFACTURING METHOD THEREOF ELECTROLUMINESCENT DEVICE ANF DISPLAY DEVICE– or is suggested by the applicant.
      The specification needs to be updated.
                                            Claim Rejections - 35 USC § 102
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
       A person shall be entitled to a patent unless --
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.    

      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.    Claims 1, 4, 10 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LAMANSKY et al., hereafter “LAMANSKY” (U.S. Publication No. 2016/0197311 A1).
     Regarding claim 1, LAMANSKY discloses a display panel comprising: 
           a base substrate (113); 

             a first optical coupling layer (138) on a side of the plurality of electroluminescent elements (110) where the transparent electrode layer (114) is located, and being coupled to at least a part of the transparent electrode layer (114), wherein the first optical coupling layer (138) is a conductive (para [0038]) (e.g. Fig. 1).
     Regarding claim 4, LAMANSKY discloses wherein the first optical coupling layer (138) is located on a side of the plurality of electroluminescent elements (110) away from the base substrate (113) (e.g. Fig. 1).
    Regarding claim 10, LAMANSKY discloses an electroluminescent device, comprising: 
           a base substrate (113); 
           a light emitting layer (111, see Fig. 3  and para [0070] in NAKADAIRA et al. (U.S. Publication No. 2017/0222149 A1) on the base substrate (113); 
           a transparent electrode layer (114) on a light exit side of the light emitting layer (111); and 
             an optical coupling layer (138) on a side of the transparent electrode layer (114) away from the light emitting layer (111), and being coupled to the transparent electrode layer (114), wherein the optical coupling layer (138) is a conductive (para [0038]) (e.g. Fig. 1).
          Regarding claim 22, LAMANSKY discloses a display substrate comprising: 

                   a plurality of electroluminescent elements (110, para [0002] and [0026]) on the base substrate (113), each of the plurality of electroluminescent elements (110) comprising a light emitting layer (111, see Fig. 3  and para [0070] in NAKADAIRA et al. (U.S. Publication No. 2017/0222149 A1) and a transparent electrode layer (114) on a light exit side of the light emitting layer (111); and 
                   a first optical coupling layer (138) on a side of the plurality of electroluminescent elements (110) where the transparent electrode layer (114) is located, and being coupled to at least a part of the transparent electrode layer (114), wherein the first optical coupling layer (138) is conductive ([0038]) (e.g. Fig. 1).
9.    Claims 1, 4, 10-11, 17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YANG et al., hereafter “YANG” (U.S. Publication No. 2015/0325814 A1).
     Regarding claim 1, YANG discloses a display panel comprising: 
           a base substrate (10); 
           a plurality of electroluminescent elements (02, see Figs. 1-2 and para [0014] in HOU (U.S. Publication No. 2016/0260925 A1) on the base substrate (10), each of the plurality of electroluminescent elements (02) comprising a light emitting layer (12) and a transparent electrode layer (13, para [0027]) on a light exit side of the light emitting layer (12); and 
             a first optical coupling layer (22) on a side of the plurality of electroluminescent elements (02) where the transparent electrode layer (13) is located, and being coupled to at least a part of the transparent electrode layer (13), wherein the first optical coupling layer (122) is a conductive (para [0034]) (e.g. Fig. 5).

    Regarding claim 10, YANG discloses an electroluminescent device, comprising: 
           a base substrate (10); 
           a light emitting layer (12) on the base substrate (10); 
           a transparent electrode layer (13, para [0027]) on a light exit side of the light emitting layer (12); and 
             an optical coupling layer (22) on a side of the transparent electrode layer (13) away from the light emitting layer (12), and being coupled to the transparent electrode layer (13), wherein the optical coupling layer (22) is a conductive (para [0034]) (e.g. Fig. 5).
    Regarding claim 11, YANG discloses a manufacturing method of a the display panel according to claim 1, comprising: 
             providing the base substrate (10); 
             forming a the plurality of electroluminescent elements (02, see Figs. 1-2 and para [0014] in HOU (U.S. Publication No. 2016/0260925 A1)) on the base substrate (10), forming the plurality of electroluminescent elements (02) comprising: forming the light emitting layer (12) on the base substrate (10), and forming the transparent electrode layer (13, para [0027]) on the light exit side of the light emitting layer (12); and forming the first optical coupling layer (22) on a side of the plurality of electroluminescent elements (02) where the transparent electrode layer (13) is formed, the first optical coupling layer (22) being coupled to at least a part of the transparent 
      Regarding claim 17, YANG   disclose a display device, comprising the display panel according to claim 1 (see abstract).
       Regarding claim 22, YANG discloses a display substrate comprising: 
                   a base substrate (10); 
                   a plurality of electroluminescent elements (02, see Figs. 1-2 and para [0014] in HOU (U.S. Publication No. 2016/0260925 A1)) on the base substrate (10), each of the plurality of electroluminescent elements (02) comprising a light emitting layer (12) and a transparent electrode layer (13, para [0027]) on a light exit side of the light emitting layer (12); and 
                   a first optical coupling layer (22) on a side of the plurality of electroluminescent elements (02) where the transparent electrode layer (13) is located, and being coupled to at least a part of the transparent electrode layer (13), wherein the first optical coupling layer (22) is conductive ([0034]) (e.g. Fig. 5).
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.    Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over LAMANSKY or YANG in view of Lamansky et al., hereafter “Lamansky” (U.S. Publication No. 2015/0228931 A1).
      Regarding claim 3, LAMANSKY or YANG discloses the features of the claimed invention as discussed above, but does not disclose wherein the transparent electrode layer has a thickness of about 90 to 150 A.
       Lamansky, however, discloses the top electrode (124) can be a transparent electrode comprising a metal oxide such as a transparent conductive oxide having a thickness less than about 500 nm, or less than about 300 nm, or less than about 100 nm, or less than about 50 nm or even less than about 30 nm (e.g. Fig. 1 and para [0032]).
        The selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide the thickness of the transparent electrode is within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
11.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 2, 5-8, 12, 14-16 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the first optical coupling layer is a semiconductor layer comprising a first n-type doping material or a first p- type doping material as cited in claim 2 and wherein the plurality of electroluminescent elements are arranged in an array, and the first optical coupling layer is an integral layer covering the plurality of electroluminescent elements as cited in claim 5 and further comprising: a second optical coupling layer between the first optical coupling layer and the transparent electrode layer, wherein a refractive index of the second optical coupling layer is greater than a refractive index of the first optical coupling layer as cited in claim 8 and wherein forming the first optical coupling layer comprises: evaporating a first host material and one of a first n-type doping material and a first p-type doping material on a side of the transparent electrode layer away from the plurality of electroluminescent elements to form the first optical coupling layer as cited in claim 12 and further comprising: a transparent buffer layer, provided between the first optical coupling layer and air, the transparent buffer layer has a refractive index between that of the first optical coupling layer and that of the air as cited in claim 18 and wherein the plurality of electroluminescent elements are arranged in an array, and the first optical coupling 
        Claims 6-7, 14-16 and 20-21 are directly or indirectly depend on claims 2, 12 and 8, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                             Cited Prior Arts
12.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Lei et al. (U.S. Publication No. 2017/0309833 A1).
                                                               Conclusion
13.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/PHUC T DANG/Primary Examiner, Art Unit 2892